            Case 5:20-cv-00695-HNJ Document 1 Filed 05/18/20 Page 1 of 5                            FILED
                                                                                           2020 May-18 PM 02:07
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

Linda Burfield,                             )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       No.
                                            )
Sunrise Credit Services, Inc., a            )
New York corporation,                       )
                                            )
       Defendant.                           )       Jury Demanded

                                        COMPLAINT

       Plaintiff, Linda Burfield, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s debt collection

actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                          PARTIES

       3.      Plaintiff, Linda Burfield ("Burfield"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt, which she allegedly owed to Publishers Clearing House.

       4.      Defendant, Sunrise Credit Services, Inc. (“Sunrise”), is a New York

corporation, that acts as a debt collector, as defined by § 1692a of the FDCPA, because

it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted
            Case 5:20-cv-00695-HNJ Document 1 Filed 05/18/20 Page 2 of 5



consumer debts. Defendant Sunrise operates a defaulted debt collection business and

attempts to collect debts from consumers in many states, including consumers in the

State of Alabama. In fact, Defendant Sunrise was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

       5.      Although Defendant Sunrise is not authorized to conduct business in the

State of Alabama, it conducts business in Alabama.

                                 FACTUAL ALLEGATIONS

       6.      On December 30, 2019, Ms. Burfield filed a Chapter 13 bankruptcy

petition in a matter styled In re: Burfield, N.D.Ala.Bankr. No. 19-83763-CRJ13. Among

the debts listed on Ms. Burfield’s Schedule E/F was a debt that she allegedly owed to

Publishers Clearing House, see, excerpt of Schedule E/F, attached as Exhibit A.

       7.      Accordingly, on January 1, 2020, Publishers Clearing House was sent, via

U.S. Mail, notice of the bankruptcy by the court, see, the Certificate of Service to the

Notice of Chapter 13 Bankruptcy Case, which is attached as Exhibit B.

       8.      Plaintiff’s bankruptcy is a matter of public record, is on her credit reports,

is in the files of the creditor, and is readily discoverable by any competent debt collector

via one of the bankruptcy “scrub” services.

       9.      Nonetheless, Defendant sent Ms. Burfield a collection letter, dated

February 20, 2020, demanding payment of the Publishers Clearing House debt she

allegedly owed prior to the bankruptcy. A copy of this collection letter is attached as

Exhibit C.

       10.     Defendant’s violations of the FDCPA were material because Defendant’s

continued collection communications, after she had filed for bankruptcy, made Plaintiff



                                               2
          Case 5:20-cv-00695-HNJ Document 1 Filed 05/18/20 Page 3 of 5



believe that her exercise of her rights through filing bankruptcy may have been futile

and that she did not have the right to a fresh start that Congress had granted her under

the Bankruptcy Code, as well as her rights under the FDCPA. Defendant’s collection

actions alarmed, confused and distressed Ms. Burfield.

       11.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       12.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                    COUNT I
                     Violation Of § 1692e Of The FDCPA --
          Demanding Payment Of A Debt That Is Subject To A Bankruptcy

       13.    Plaintiff adopts and realleges ¶¶ 1-12.

       14.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       15.    Demanding payment of a debt that is subject to a bankruptcy, is false

and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see, Randolph v.

IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

       16.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.




                                              3
              Case 5:20-cv-00695-HNJ Document 1 Filed 05/18/20 Page 4 of 5



                                          COUNT II
                          Violation Of § 1692c(c) Of The FDCPA --
                 Failure To Cease Communications And Cease Collections

         17.     Plaintiff adopts and realleges ¶¶ 1-12.

         18.     Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

         19.     Here, the bankruptcy and the notices issued by that court (Exhibits A & B),

provided notice to cease communications and cease collections. By communicating

regarding this debt and demanding payment (Exhibit C), despite the bankruptcy,

Defendant violated § 1692c(c) of the FDCPA.

         20.     Defendant’s violation of § 1692c(c) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                     PRAYER FOR RELIEF

         Plaintiff, Linda Burfield, prays that this Court:

         1.      Find that Defendant’s form collection letter violates the FDCPA;

         2.      Enter judgment in favor of Plaintiff Burfield, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

         3.      Grant such further relief as deemed just.

                                        JURY DEMAND

         Plaintiff, Linda Burfield, demands trial by jury.



                                                 4
         Case 5:20-cv-00695-HNJ Document 1 Filed 05/18/20 Page 5 of 5



                                                 Linda Burfield,

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: May 18, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
